Browning, Judge,
concurring:
I concur in the decision of this Court that there was no competent evidence upon which a recovery of damages as to the plaintiff’s automobile could have been based; that it was reversible error for the court to give to the jury Plaintiff’s Instruction No. 1, as amended; ■and agree completely with all that has been said with reference to those questions in the Court’s opinion.
. I disagree, however, with the Court’s holding that the evidence in this record shows that the plaintiff was guilty of contributory negligence, as a matter of law. The testimony of the witnesses upon that question has been fairly and fully stated in the Court’s opinion. It has long been established by this Court and others that: “In determining whether the verdict of a jury is supported by the evidence, every reasonable and legitimate inference, fairly arising from the evidence in favor of the party for whom the verdict was returned, must be considered, and those facts, which the jury might properly find under the evidence, assumed as true.” Pt. 1 Syl., Butcher v. Stull, et al., 140 W. Va. 31, 82 S. E. 2d. 278. When the verdict of a jury is buttressed by the approval of the trial judge, who, like the jury, had listened to the evidence, and observed the demeanor of the witnesses upon the witness stand, it is further strengthened. If reasonable men may fairly differ as •to the facts, or as to the inference to be drawn from them, the issue is generally for the jury, and not for the trial or appellate court. It is my opinion that the evidence in this record presented an issue for jury determination upon conflicting testimony as to whether the plaintiff was guilty of such negligence that it contributed proximately to the crash of her automobile, *287which resulted in her injuries and damage to her vehicle. Also, the weight of evidence and credibility of witnesses are matters peculiarly for the jury. The plaintiff clearly stated that she was driving at a rate of speed of 45 to 50 miles an hour and was in her lane of traffic before and at the time when the defendant cut across the center line of the highway in front of her, and “hit me”. She further stated that: “* * * All I remember is a thump or jar, and the next thing I know I came to over on the bank * * She is supported in her testimony, as to why her automobile was forced to leave the road, by the testimony of both Meadows and Day, who were approaching the scene in a truck. Meadows stated that the defendant’s automobile was “driving fast”, “better than 55”, and that “* * * from where I was it looked to me like he hit the car, I don’t know what part. But it looked like the Buick hit the DeSoto, and the Buick cut in the right lane and passed me * * This witness further stated in answer to question upon cross-examination, as to why the plaintiff could not have stopped her automobile after she left the highway, by saying: “I don’t think she could have stopped before she got off the bank.” “It looked like she was scared and excited, * * Day’s testimony was substantially the same as that of Meadows, and when asked whether the cars hit, answered: “In my opinion I think they did.” This witness, as did all of the others, testified that: “The DeSoto was on its side of the highway.”
It is true, as stated in the majority opinion, that the testimony of the plaintiff that defendant cut his automobile in front of her automobile ten or twelve times within a distance of a quarter of a mile might be incredible, but, after making that specific statement as to the number of times that this occurred, counsel asked this further question upon cross-examination, and the plaintiff made the following answer: Q. “He did that ten or twelve times in that quarter of a mile?”; A: “Quite a number of times.” I think the jury would have been justified in concluding that the plaintiff may have *288exaggerated in placing the figure at “ten or twelve times”, but had a right also to conclude that this was only an estimate, and when counsel attempted to get her to repeat that statement, she changed it to “Quite a' number of times.” Furthermore, it is my opinion that it was for the jury to determine whether the conduct of the plaintiff in continuing to drive her automobile at a lawful rate of speed, and at all times fully in her traffic lane, constituted such negligence as would bar her recovery.
The plaintiff was a woman driving alone on a long journey from Charleston, West Virginia to Chicago, Illinois, and this accident occurred in a relatively sparsely settled area between the towns of Winfield and Point Pleasant, West Virginia. The plaintiff testified that: “I had the impression he was trying to stop me.”; “* * * I didn’t attempt to stop. I didn’t know what he was up to, and I said, I will keep rolling. I didn’t know what he was up to.” Upon cross-examination, she was asked this further question, and made this answer: Q: “He had no ill-will toward you, did he?”; A: “But why was he molesting me? That is why I didn’t stop.”
It is my opinion that reasonable men could reach more than one conclusion from the testimony in this case as to whether the actions of the plaintiff were such that she was negligent, and that her negligence contributed proximately to the wrecking of her automobile, and injury to her person. To hold otherwise is, in my opinion, invading the province of the jury, and I would not do so. On what has been said herein, it follows that I would reverse the judgment of the Circuit Court of Mason County, and remand this case for a new trial, as the majority of the Court has held, but I would not foreclose the plaintiff’s right to have another jury, properly instructed, and with proper evidence before it as to damages to the automobile, determine from the same evidence that was presented at the first trial, whether the plaintiff was guilty of negligence which contributed proximately to her injury.